Case 19-20831-jra   Doc 70-1   Filed 10/21/19   Page 1 of 4




                                                              Exhibit A
Case 19-20831-jra   Doc 70-1   Filed 10/21/19   Page 2 of 4




                                                              Exhibit A
Case 19-20831-jra   Doc 70-1   Filed 10/21/19   Page 3 of 4




                                                              Exhibit B
Case 19-20831-jra   Doc 70-1   Filed 10/21/19   Page 4 of 4




                                                              Exhibit C
